DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 6 are amended.
Claims 2-4 and 12-20 are canceled.
Claims 21-32 are new.
Claims 1, 5-11 and 21-32 are examined on the merits.
Response to Arguments
With respect to claim 1, claim 1 is amended by including limitations from claim 4 (now canceled) that was previously indicated as being an Allowable Subject Matter into the claim.
However, the additional search brought new reference of Reichart et al. (US 2013/0317483) and Fangrow, JR. (US 2009/0216212) that teaches this limitation. Therefore, the allowable subject matter of claim 4 is withdrawn. See the rejection of claim 1 in view of Reichart et al. (US 2013/0317483) and Fangrow, JR. (US 2009/0216212) below.
With respect to new independent claim 31, since claim does not comprise any Allowable Subject Matter, it is rejected by DiFiore et al. (US 7,347,853). See the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiFiore et al. (US 7,347,853).
Regarding claims 21-28, DiFiore discloses a modular valved connector 6 (col. 11, lines 46-47; fig. 2) capable to be coupled to a pigtail drainage catheter, since it is a catheter valve assembly (col. 11, lines 46-47), comprising: a valve housing A (fig. 2); a valve mechanism 28 (col. 10, lines 3-4; fig. 2) disposed within the valve housing; and a connector portion 22 (col. 10, line 15; fig. 1) configured to be coupled to an adapter of the pigtail drainage catheter, wherein the valved connector having protrusions 14 and 16 (fig. 2) that are tubes passing through the valve mechanism, as required by claims 23, 27, and wherein the valve actuation member comprises an external coupling mechanism (see figs. 1 and 2), as required by claims 22 and 26, and wherein the connector protion comprises an internally threaded collar (see fig. 1), as required by claims 24 and 28.
Regarding claims 31 and 32, DiFiore discloses a modular valved connector 6 (col. 11, lines 46-47; fig. 2) capable to be coupled to a pigtail drainage catheter, since it is a catheter valve assembly (col. 11, lines 46-47), comprising: a valve housing A (fig. 2); a valve mechanism 28 (col. 10, lines 3-4; fig. 2) disposed within the valve housing; and a connector portion 22 (col. 10, line 15; fig. 1) configured to be coupled to an adapter of the pigtail drainage catheter.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-11, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DiFiore et al. (US 7,347,853) in view of Reichart et al. (US 2013/0317483).
Regarding claim 1, DiFiore discloses a modular valved connector 6 (col. 11, lines 46-47; fig. 2) capable to be coupled to a pigtail drainage catheter, since it is a catheter valve assembly (col. 11, lines 46-47), comprising: a valve housing A (fig. 2); a valve mechanism 28 (col. 10, lines 3-4; fig. 2) disposed within the valve housing; and a connector portion 22 (col. 10, line 15; fig. 1) configured to be coupled to an adapter of the pigtail drainage catheter.
DiFiore does not expressly disclose the connector, wherein the valve housing is configured to couple to a drainage system comprising a valve actuation member configured to actuate the valve mechanism, and wherein the valve actuation member comprises an external coupling mechanism.
DiFiore teaches a valved connector ([0024]), wherein the valve housing is configured to couple to a drainage system comprising a valve actuation member configured to actuate the valve mechanism, and wherein the valve actuation member comprises an external coupling mechanism ([0052]; fig. 2).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the connector of DiFiore with the connector, wherein the valve housing is configured to couple to a drainage system comprising a valve actuation member configured to actuate the valve mechanism, and wherein the valve actuation member comprises an external coupling mechanism, as taught by DiFiore in order to simplify the structure by employing the actuation mechanism of the type conventionally known in the art.
Regarding claims 5, 6, 21 and 25, DiFiore discloses the valved connector having protrusions 14 and 16 (fig. 2) that are tubes passing through the valve mechanism, as required by claims 21 and 25.
Regarding claim 7, DiFiore discloses the valved connector comprising threaded collar 22 (col. 10, lines 14-15; fig. 1).
Regarding claim 9, DiFiore discloses the connector, wherein the connector portion is configured to be sealingly coupled to the catheter, since threaded connection (col. 10, lines 14-15) provides sealed connection.
Regarding claim 10, DiFiore discloses the connector, wherein the valve mechanism is configured to prevent fluid flow when in a closed state and to allow fluid flow when in an open state, since valve is disclosed as being a duckbill valve (col. 8, lines 25-26). 
Regarding claim 11, DiFiore discloses the connector comprising a one-way flow valve 28 (col. 10, lines 3-4; fig. 2).

Regarding claims 29 and 30, DiFiore discloses a valved connector comprising:
a valve hosing 22 (fig. 2);
a valve mechanism 28 (fig. 2);
a connector portion 20 (fig. 2) capable of being coupled to the pigtail catheter; and
a secondary valve mechanism 30 (fig. 2), wherein the valve housing is configured to couple to a dranage system comprising a valve actuation member 14, 16 (fig. 2), as required by claim 30.
DiFiore does not expressly disclose the system comprising a semipermeable membrane.
Fangrow teaches a valved connector comprising a semipermeable membrane ([0147]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the connector of DiFiore/ Reichart with the semipermeable membrane, as taught by Fangrow in order to filter debris, as motivated by Fangrow ([0110]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DiFiore et al. (US 7,347,853) in view of Reichart et al. (US 2013/0317483), and further in view of Fangrow, JR. (US 2009/0216212).
DiFiore in view of Reichart disclose the invention discussed above comprising a secondary valve mechanism (see fig. 2) but does not expressly disclose the system comprising a semipermeable membrane.
Fangrow teaches a valved connector comprising a semipermeable membrane (([0147]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the connector of DiFiore/ Reichart with the semipermeable membrane, as taught by Fangrow in order to filter debris, as motivated by Fangrow ([0110]). 
Conclusion
Examiner has applied new grounds of rejection not necessitated by amendment. Therefore, this Office Action is Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               

/Adam Marcetich/Primary Examiner, Art Unit 3781